In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-16-00444-CR


                        DONALD RAY MCCRAY, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 251st District Court
                                   Potter County, Texas
                Trial Court No. 70,652-C, Honorable Ana Estevez, Presiding

                                 December 30, 2016

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellant, Donald Ray McCray, proceeding pro se, filed a notice of appeal from a

purported "judgment" dated November 9, 2016. The district clerk certified to this court

that no judgment or order disposing of the underlying proceeding has been executed by

the trial court. Nor does the trial court's docket sheet (which has been filed with this

court) indicate that a trial of the proceeding or oral pronouncement of sentencing has

occurred.   Questioning whether we have jurisdiction over the appeal, we directed

appellant to address the matter. In response, appellant has asked for a forty-five day
extension to "file notice pursuant to the outline of Rule 38.1, of the Appellate Procedure

. . . .”   Rule 38.1 of the Texas Rules of Appellate Procedure pertains to filing an

appellate brief specifying the issues for substantive review by this court. If we have no

jurisdiction over the appeal, we cannot review issues raised in such a brief.         So,

appellant's need for an extension to file same is baseless.

       As we stated in Kerr v. State, No. 07-13-00128-CR, 2014 Tex. App. LEXIS

12850, at *9 (Tex. App.—Amarillo Nov. 25, 2014, no pet.) (mem. op., not designated for

publication), "[w]hen no sentence is pronounced, there is no valid judgment or

conviction from which to appeal." Given the absence of either an oral pronouncement

of sentence or an appealable order, we have no jurisdiction over the appeal. Therefore,

we deny the motion to extend and dismiss the appeal for want of jurisdiction.




                                                              Per Curiam


Do not publish.




                                            2